Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129476                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 129476
                                                                   COA: 253296
                                                                   Berrien CC: 2003-403328-FC
  COLEMAN TAVON EDWARDS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 9, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           d1121                                                              Clerk